DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
After the RCE non final office action and interview, applicant filed another amendment  of claims which includes additional limitation and argument on independent claim 1 & 16. With further limiting the 
“collision free path between the motor vehicle and the docking station”, 
“wherein said off board vehicle scanner produces scan data “, 
“scan data signifying reflection angles and distances” 
that are analyzed to identify a reference point of the motor vehicle and a  vehicle orientation, comprising an angle of the trailer with respect to the docking station; and 
further wherein the docking controller matches /  the programming logic of the docking controller being further configured to match / said single set of data points or said multiple sets of data points to a visibility scenario selected from a number of potential visibility scenarios in which one or more sides of the trailer are visible and one or more positions of the trailer are possible.
Further prosecution revealed that inventive subject matter with those amended claims distinctive enough “to provide driver assistance and/or autonomous driving support for docking a trailer - i.e. driving in reverse to park a trailer against a dock for loading and unloading of the trailer, greatly relieving the burden for the driver in this highly precise low speed maneuvering task (with reduced vision at the target) on the one hand and increasing the efficiency of these Thierry KABOS et al.Atty. Docket No. 007938.00248U.S. Serial No. 15/778,020(P109782US00)logistic activity (as part of daily operation at the warehouse system) on the other hand” as stated application specification. 


Some of the closest prior art found on PE2E search;
Brennan; Sean Nicholas et al.	US 10471992 B2	Vehicle guidance system,
Remarks: Discloses “docking controller”,
Hammond; Asa et al.	US 20160292872 A1	SCANNING ENVIRONMENTS AND TRACKING UNMANNED AERIAL VEHICLES
Remarks: Discloses “off-board scanner”,
Tagesson; Kristoffer	US 20150291179 A1	METHOD FOR ESTIMATION OF A TRAILER WHEELBASE LENGTH
Remarks: Discloses “articulation angel”,
Breed; David S. et al.	US 7085637 B2	Method and system for controlling a vehicle
Remarks: Discloses ““to guide a vehicle loading area ”,
Liu; Yongqian et al.	US 20060269896 A1	High speed 3D scanner and uses thereof
Remarks: Discloses “2D/3D Laser Scanner”,
Aich; Sudipto et al.	US 9854209 B2	Display system utilizing vehicle and trailer dynamics
Remarks: Discloses “orientation angle”,
Cragun; Brian John	US 9134901 B2	Data analysis using gestures
Remarks: Discloses “line segments” & “mean values ”,
Chatham; Andrew Hughes et al.	US 8885151 B1	Condensing sensor data for transmission and processing
Remarks: Discloses “filtered data point”,

The Examiner reasoning based on this specific claim limitation present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Claim Obiections: Applicant’s arguments, see Applicant Arguments/Remarks page 7/17, filed 02/12/2021, with respect to claims 5-6, 8 & 14-15 have been fully considered and are persuasive.  The objection of claims 5-8 & 11, 14-15 has been withdrawn.

Claim Rejections:  Applicant’s arguments, see Applicant Arguments/Remarks pages 7-17, filed on 02/12/2021, with respect to independent claims 1 & 16, have been fully considered and are persuasive.  The rejection of independent claims 1 & 16 have been withdrawn. 

As a result, claims 1 & 4-16 are allowed.
a. Claims 1 & 16 are allowed independent claims.
b. Claims 4-15 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    291
    555
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    293
    536
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    454
    518
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    393
    390
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    556
    513
    media_image5.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665